Citation Nr: 1544714	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-47 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic disability manifested by swollen feet.  


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from June 24, 1958, to October 21, 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for swollen feet. 

In a substantive appeal (VA Form 9) received in November 2009, the Veteran indicated he wanted a Board hearing in Washington, DC (Board Central Office hearing).  The record reflects that a VA Central Office hearing was scheduled, before a Veterans Law Judge, in December 2013, but the Veteran advised that he was unable to report for this hearing due to his physical condition. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In February 2014, the Board remanded this matter to the RO via the Appeals Management Center, in Washington, DC, for further development, to include obtaining records for the Veteran from the Social Security Administration (SSA), requesting that the Veteran provide information regarding recent treatment and obtain any such records; scheduling the Veteran for a VA examination to assess the nature and probable etiology of any current swelling of the feet or any current disability manifested by swollen feet; and ensuring that all relevant documents have been translated into English.  Review of the record shows that there has been substantial compliance with the Board's remand directives of February 2014.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the competent evidence of record is against a finding that the Veteran has a chronic disability manifested by swollen feet, to include arthritis, that had an onset in active service, or is otherwise related to active service, to include exposure to cold weather therein.  


CONCLUSION OF LAW

The criteria for service connection for a chronic disability manifested by swollen feet have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim has been granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2008 that fully addressed the notice elements and was sent prior to the initial RO decision.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error does not arise.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Further, he underwent a VA examination in April 2014 that included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  This VA DBQ examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service treatment records (STRs) show that on July 1, 1958, the Veteran was seen in a dispensary complaining of pain in the back of his neck, with limitation of movement and pain in the right knee and left thumb.  On July 3, 1958, he was hospitalized with a nine day history of mild, intermittent, nonspecific headaches, and generalized malaise and questionable low grade fever.  A diagnosis of acute pyelonephritis was then made and he returned to full duty after a week of hospitalization.  Later in July, he was again seen in a dispensary for complaints of pain in the hips and shoulders, and it was noted that he was poorly developed and not used to exercise.  In September 1958, he was again hospitalized, at Fort Jackson, where he had been for approximately two weeks.  He stated that during the first two months of active service, he had been unable to do any training because of marked weakness, complicated by repeated attacks of pyelonephritis.  Thereafter, a medical board recommended separation from service for the Veteran because of generalized muscular underdevelopment, manifested by weakness and inability to perform even minimal physical exertion, and nephritis. 

Records from Hospital Pavia showed that the Veteran was hospitalized in April 1964 for treatment for low back pain syndrome, and on admission to the hospital he gave a history of nervous diarrhea, and bone and joint pain for one year. 

In a May 1964 statement from Dr. Godreau, it was noted that the Veteran was treated in December 1960, with a diagnosis of neurogenic dyspepsia, and in February 1962, with a diagnosis of allergic angioneurotic edema. 

In a May 1964 statement, Dr. Del Toro reported a diagnosis of probable rheumatoid spondylitis, and noted that the Veteran had given a history of being in good health until 1958, when, in basic training, he developed back pain and stiffness, and that since service he had recurrent episodes of back trouble and trouble with his legs. 

On a VA examination in June 1964, the Veteran complained of pain in the right leg and stated he had developed pain in the right lower extremity while in service.  The diagnosis was chronic fibromyositis of the right gluteal muscles. 

On a VA examination in April 2001, the Veteran was seen for a cold injury protocol examination and reported that while at Fort Dix he was exposed to cold weather on the lower extremities for a period of three hours.  He reported he was knocked unconscious, and the weather changed, and he was without clothing on the lower extremities for the winter.  He claimed his legs were affected, and that he had episodes of little paralysis of the lower extremities in 1958.  He reported he went to sick call, was given aspirin, and since then he had been using crutches for ambulation.  Examination revealed no edema, and he reported one episode of edema of the left foot, which was treated with antibiotics.  The diagnoses included peripheral neuropathy and mild to moderate degenerative joint disease of the ankles. 

In a statement dated in March 2013, Dr. Jose J. Cerra reported treating the Veteran in September 2010 and in December 2010, and the only finding was edema of the right leg secondary to deep venous insufficiency.  Dr. Cerra also noted that compression stockings were prescribed for the Veteran, and that the Veteran had bilateral aseptic necrosis of both hips that caused severe limitations of mobility. 

On a VA DBQ (disability benefits questionnaire) miscellaneous foot examination in April 2014, in response to the question of whether the Veteran had or had ever had a foot condition (other than flatfoot), the examiner responded "yes" and noted that the Veteran had bilateral ankle osteoarthritis that was diagnosed in 2001.  For a medical history, it was noted that the Veteran stated that in October 1958 he had a cold injury while he was at Fort Dix in New Jersey, and that since that time he had numbness of the feet.  The only other foot disability noted was hammer toes.

On a VA cold injury residuals DBQ examination in April 2014, the examiner responded "yes" to the question of whether the Veteran had ever been diagnosed with a cold injury, noting that in 1958 he had "residuals cold injury."  When asked to describe the history of the Veteran's cold injury, including circumstances of onset, body parts affected, signs and symptoms at time of cold injury, initial treatment and current treatment, including non-medical measures, it was noted that the Veteran stated that in October 1958, he had a cold injury while he was at Fort Dix, and that since that time he had numbness of the feet.  With regard to the body parts affected and current signs and symptoms for each affected part, the examiner checked the boxes indicating the Veteran had cold sensitivity in the right and left feet.  X-rays of the feet taken in April 2001 showed osteoarthritis of the right and left feet.  X-rays of the ankles taken in May 2001 showed no significant abnormalities of the tibia or fibula and mild to moderate osteoarthritis of the ankle.  In response to the question of whether there was functional impairment of an extremity, due to cold injury, such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis, the examiner responded "no."  The examiner also responded "no" to the question of whether the Veteran had any other pertinent physical findings, complications, conditions, signs and/or symptoms resulting from a cold injury.  There was a notation in the remarks section of "peripherovascular (sic) changes at distal lower extremities."  The examiner opined that the "condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness".  For rationale, the examiner noted that service treatment records were silent for any complaints regarding any bilateral feet condition or any swelling of feet during active duty, and silent for any documentation regarding a cold injury to the feet.  The examiner also noted that the current diagnosis of mild to moderate osteoarthritis of the ankle, diagnosed in 2001, was less likely as not related to service.  For rationale, the examiner noted that arthritis of the ankles was diagnosed in 2001, several years after active duty service, and that this condition as due to the normal progression of the aging process.

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

In reviewing the Veteran's numerous submissions in this matter, some of which are illegible and/or indecipherable, it appears that he is claiming that he sustained an injury in service; that he has had various symptoms, including numbness, since service; and that he now has a condition manifested by swollen feet.  He has contended he was injured in service due to exposure to cold weather at Fort Dix in October 1958.  He also alternatively contended he was injured in a truck accident in service and also when he "fell through a cliff at Fort Jackson."  

With regard to current disability, the Board notes that, as set out above, post-service treatment records reflect that the Veteran has been diagnosed with osteoarthritis of the feet and ankles.  Thus, the record reflects he has a current disability.  

Service treatment records (STRs) show no report or finding of arthritis of the lower extremities.  However, given the diagnosis of arthritis, the Veteran's statements of continuity of symptoms are probative of a possible relationship of this pain with service.  On the other hand, the Board finds that arthritis is not the type of disability that can be linked to service solely by the Veteran's lay statements.  What is missing from the record is competent evidence showing that the Veteran's current arthritis of the feet and/or ankles may be causally related to his active military service.  38 C.F.R. § 3.303.  Post-service, VA treatment records showed that his lower extremity arthritis was first diagnosed in 2001.  Further, on VA examinations in 2001 and 2014, the diagnoses included arthritis of the feet and ankles.  While the examiner appears to have accepted the Veteran's account of being exposed to cold weather and sustaining some sort of cold injury in service, it appears that the examiner noted that the Veteran had cold sensitivity of the feet, but did not find any other pertinent physical findings, complications, conditions, signs and/or symptoms resulting from a cold injury.  While the examiner noted there was "peripherovascular (sic) changes at distal lower extremities" and arthritis of the feet and ankles, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The Board finds that the VA examiner's opinion in 2014, while somewhat awkwardly worded, was based on a review of the record and is probative and persuasive on the issue of whether the Veteran has a current disability that that may be related to service.  Further, the VA physician provided evidentiary support in the record for the opinions provided, to include a finding that the Veteran's arthritis was due to the normal progression of the aging process.  The Board also notes that the Veteran has not submitted any competent medical evidence to the contrary.  

The Board recognizes the Veteran has contended that his current lower extremity symptoms are related to service, that he has had lower extremity symptoms since service, and that his symptoms are related to exposure to cold weather in service.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Therefore, the Veteran is considered competent to report his exposure to cold weather and is competent to describe symptoms he has experienced - because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. at 465 (1994).  However, the Board does not believe that the etiology of lower extremity symptoms and/or arthritis of the lower extremities is subject to lay diagnosis, and, as a lay person, the Veteran is not competent to report that he has a current disability that is related to service.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, supra; Kahana v. Shinseki, supra. 

The preponderance of the evidence is therefore against the claim of service connection for a chronic disability of the lower extremities, to include a disability manifested by swelling.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a chronic disability manifested by swollen feet is denied.


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


